IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20824
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO EDWAR CRUZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-656-2
                       --------------------
                          August 28, 2002

Before HIGGINBOTHAM, SMITH, and PARKER, Circuit Judges.

PER CURIAM:*

     Ricardo Edwar Cruz is appealing his convictions for

conspiracy, aiding and abetting possession with intent to

distribute cocaine, and aiding and abetting importation of

cocaine.   Cruz argues that the district court erred in denying

his motion to suppress evidence seized from his person because

there was no probable cause to arrest him and the agents did not




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20824
                                 -2-

have a reasonable suspicion that he was engaging in criminal

activity at the time that he was detained.

     The initial search of Cruz’s cabin on the ship at the border

did not require probable cause or even an articulable suspicion

by authorities.    See United States v. Cardenas, 9 F.3d 1139, 1147

(5th Cir. 1993).   The evidence, viewed in the light most

favorable to the Government, showed to a reasonable certainty

that Cruz was in possession of the drugs at the time that he

crossed the border and that he retained possession of the drugs

until his detention.   The information obtained from the captain

and the evidence discovered during the routine border search were

sufficient to raise a reasonable suspicion justifying the

surveillance of Cruz and the extended border search.      See id.;

United States v. Hopes, 286 F.3d 788, 788 (5th Cir. 2002),

petition for cert. filed, (U.S. June 24, 2002) (No. 02-5005).

Because the evidence was seized as a result of a valid extended

border search, the district court did not err in denying the

motion to suppress.

     The search was also properly conducted as a patdown search

for weapons in connection with a valid stop.    See Terry v. Ohio,

392 U.S. 1, 27 (1968).   Cruz’s conviction is AFFIRMED.